This proceeding was instituted in this court to disbar Herman *Page 139 
Fox Davis, alleging he had been convicted of a felony, and attaching to the petition a certified copy of the judgment of conviction. The said Herman Fox Davis has been personally served with summons, and failed to appear or answer, and is now in default.
Upon authority of In re Horine, 64 Okla. 315, 167 P. 1148, the license heretofore issued by this court to the said Herman Fox Davis is hereby revoked and the said Herman Fox Davis is hereby disbarred from hereafter practicing law in the courts of this state.